UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6371


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CORYLEE J. WHITAKER, a/k/a Corylee Jamaal Whitaker,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:06-cr-00349-JAG-1)


Submitted:   September 12, 2012          Decided:   September 24, 2012


Before MOTZ, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Corylee J. Whitaker, Appellant Pro Se. Norval George Metcalf,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Corylee J. Whitaker appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence

reduction based on Amendment 750 to the crack cocaine Sentencing

Guidelines.      We review a district court’s decision on whether to

reduce a sentence for abuse of discretion; however, “[w]e review

de novo . . . a court’s conclusion on the scope of its legal

authority under § 3582(c)(2).”              United States v. Munn, 595 F.3d
183, 186 (4th Cir. 2010).

           Section 3582(c)(2) provides Whitaker no relief because

he was not sentenced “based on a sentencing range” that was

subsequently lowered by the Sentencing Commission.                      Rather, as

the   district    court    properly        found,   he    was   sentenced     to   the

statutory mandatory minimum term of imprisonment.                       Whitaker’s

sentence is therefore not subject to reduction via § 3582(c)(2).

See Munn, 595 F.3d at 187 (“[A] defendant who was convicted of a

crack offense but sentenced pursuant to a mandatory statutory

minimum    sentence        is     ineligible        for     a   reduction      under

§ 3582(c)(2).”); United States v. Hood, 556 F.3d 226, 235–36

(4th Cir. 2009).

           Accordingly, we affirm the district court’s order.                      We

dispense   with     oral        argument    because       the   facts   and    legal




                                           2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED




                                3